ON appellant’s motion for rehearing
DAVIDSON, Judge, concurring.
The undisputed facts show that this domino hall was a place where persons did bet and wager at a game of dominoes, in violation of Art. 616, Vernon’s P. C.
The domino hall, therefore, was not and could not have been a “place where persons are assembled for the purpose of innocent amusement.”
An adverse finding on the part of the jury under the charge which Presiding Judge Morrison concludes should have been given — that is, that the domino hall was a place of innocent amusement — would not and could not have changed the undisputed facts showing that the domino hall was a place where people resorted for the purpose of gambling.
The facts are insufficient to support the conviction, and I would reverse the case for that reason.